Citation Nr: 0935691	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-35 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease secondary to prostate cancer with penile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York which granted entitlement to service 
connection for prostate cancer and penile dysfunction, and 
denied entitlement to service connection for hypertension. 

The Board in May 2008, in part, denied entitlement to direct 
service connection for hypertension.  The claim was remanded 
for additional development on the issue of entitlement to 
service connection for hypertensive vascular disease 
secondary to prostate cancer with penile dysfunction.

In an April 2009 VA examination a medical examiner suggests, 
without supporting rationale, that hypertension is directly 
service related.  While the May 2008 Board decision denying 
entitlement to direct service connection for hypertension is 
final, 38 U.S.C.A. § 7104 (West 2002), this statement 
warrants referral of a claim to reopen the issue of 
entitlement to service connection for hypertension on a 
direct basis.  Given that this issue is not currently 
developed or certified for appellate review, this matter is 
referred to the RO for appropriate consideration.  

In July 2009 subsequent to this appeal being certified to the 
Board, additional evidence consisting of treatment records 
dated from May 2008 were received.  This evidence reveals 
continued treatment for prostate cancer, penile dysfunction 
and hypertension.  None of this additional evidence addresses 
the etiology of the Veteran's hypertension.  As such, the 
evidence is not pertinent to the issue currently before the 
Board.  Hence, further development is not required.  38 
C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

There is no competent evidence linking the Veteran's current 
hypertensive vascular disease to a service connected 
disorder.



CONCLUSION OF LAW

Hypertensive vascular disease is not proximately due to or 
the result of prostate cancer with penile dysfunction. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the Veteran in May 2003, December 
2005, August 2006, and April 2009 of the information and 
evidence needed to substantiate and complete his claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain. VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations. VA informed the claimant of the 
need to submit all pertinent evidence in his possession. The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and it was readjudicated in 
the July 2009 supplemental statement of the case. The 
claimant was provided the opportunity to present pertinent 
evidence. There is not a scintilla of evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication. Indeed, neither 
the appellant nor his representative has suggested that such 
an error, prejudicial or otherwise, exists. Hence, the case 
is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes his written contentions, private 
and VA medical records and examination reports. Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail. Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
files shows, or fails to show, with respect to the claim. See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Criteria

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. Additionally, when aggravation of a Veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation. Allen 
v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310.

To prevail on the issue of entitlement to secondary service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of aggravation of a disease or injury; and 
medical evidence of a nexus between a service connected 
injury or disease and the current disability.

In making its decision, it is the Board's responsibility to 
weigh the evidence, including the medical evidence, and 
decide where to give credit and where to withhold the same.  
That responsibility is particularly onerous where, as here, 
medical opinions diverge but, in weighing the medical 
evidence, the Board may accept one medical opinion and reject 
others.  At the same time, the Board cannot make its own 
independent medical determination, and it must have plausible 
reasons, based upon medical evidence of record, for favoring 
one medical opinion over another.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence. The Court has held, 
for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence. Grover v. West, 
12 Vet. App. 109, 112 (1999). In addition, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record. Miller 
v. West, 11 Vet. App. 345, 348 (1998). Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed. Green v. Derwinski, 1 Vet. App. 121, 124 (1991). A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). 
Finally, a medical opinion based on an inaccurate factual 
premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 
461 (1993). In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim. If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Background

In January 2005 the Veteran's representative submitted a 
questionnaire filled in and signed by Jose T. Bonoan, M.D, 
who opined that the Veteran's hypertension was more likely 
than not a result of his military duty and/or his service 
connected prostate cancer with loss of penile dysfunction. 
Medical records from Dr. Bonoan's office show treatment for 
prostate cancer, loss of penile dysfunction, and 
hypertension.

The Veteran was afforded a VA examination in September 2007. 
There was no evidence of hypertensive heart disease noted on 
examination. The diagnosis was essential hypertension. The 
examiner noted that the date of onset was unclear and he 
could not resolve the issue of service connection for 
hypertension without mere speculation. 

The Veteran was afforded a VA examination in April 2009.  The 
examiner noted no evidence of hypertensive heart disease. He 
opined that hypertension preceded the Veteran developing 
prostate cancer and prostate cancer did not exacerbate the 
course of his hypertension.  In addition hypertension was 
less likely than not caused by prostate cancer and treatment 
for this condition.  The examiner opined that there was no 
correlation between hypertension and prostate cancer.

Analysis

Upon review of all of the evidence of record, both lay and 
medical, the Board finds that the preponderance of the 
evidence is against the claim. Notwithstanding the Veteran's 
assertion that hypertensive vascular disease is secondary to 
prostate cancer with penile dysfunction, the preponderance of 
the most probative evidence is against linking hypertensive 
vascular disease to prostate cancer with penile dysfunction.  
Indeed, the aforementioned April 2009 VA opinion directly 
refutes such a relationship.

The Board recognizes that Dr. Bonoan's January 2005 letter 
attributed the Veteran's hypertension as secondary to 
prostate cancer and penile dysfunction.  The Board, however, 
assigns greater weight to the opinion provided by the VA 
examiners in April 2009, because there is no indication that 
Dr. Bonoan thoroughly reviewed the claims file. Moreover, he 
did not provide any basis for his opinion.  Miller.  As such 
the Board concludes that this opinion has minimal probative 
value.

As to assigning greater weight to the opinion provided by the 
VA examiner, the Board acknowledges that lay witnesses are 
competent under the law to describe symptoms they have seen 
or experienced. Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992). However, for purposes of obtaining a medical 
opinion as to the origins of a disability, the VA examiner 
was not obligated to accept the Veteran's subjective 
statements. In fact, the examiner's job is just the opposite. 
He was to review the record and ascertain whether it included 
objective medical facts that supported or refuted the 
Veteran's assertions. Then using those facts, along with his 
medical expertise, provide an opinion as to the origins of 
the claimant's disability. This is what was done. Therefore, 
the Board assigns more evidentiary weight to the April 2009 
VA medical opinion.

In summary, as the competent evidence of record indicates 
that hypertensive vascular disease is not causally related to 
prostate cancer with penile dysfunction, the preponderance of 
the most probative evidence is against the claim of 
entitlement to service connection.  Consequently, entitlement 
to  service connection for hypertension secondary to prostate 
cancer with penile dysfunction is not warranted.  As such, 
the claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for hypertensive vascular disease 
secondary to prostate cancer with penile dysfunction is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


